Case: 21-60105     Document: 00516426629         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 10, 2022
                                  No. 21-60105                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Juan Carlos Reyes-Amaya,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 175 839


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Juan Carlos Reyes-Amaya, a native and citizen of El Salvador,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   denying his motion to reopen and rescind his order of removal. Reyes-Amaya
   contends that he is prima facie eligible for cancellation of removal, the BIA


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60105      Document: 00516426629            Page: 2   Date Filed: 08/10/2022




                                     No. 21-60105


   retained jurisdiction to consider his motion to reopen despite the departure
   bar, and his removal proceedings should be terminated because his notice to
   appear was defective. The Government has moved to dismiss for lack of
   jurisdiction.
          Reyes-Amaya has filed a motion to hold his case in abeyance pending
   the BIA’s determination whether the Supreme Court’s decision in Niz-
   Chavez v. Garland, 141 S. Ct. 1474 (2021), impacts the jurisdiction of an
   immigration court. However, we have already ruled that a notice to appear
   is sufficient to commence proceedings even if it does not include the time,
   date, or place of the initial hearing. Maniar v. Garland, 998 F.3d 235, 242 &
   n.2 (5th Cir. 2021) (post-Niz-Chavez).           The motion for abeyance will
   therefore be denied.
          “An alien seeking to reopen his removal proceedings has two options:
   (1) he can invoke the court’s regulatory power to sua sponte reopen
   proceedings under either 8 C.F.R. § 1003.23(b) or 8 C.F.R. § 1003.2(a); or
   (2) he can invoke his statutory right to reopen proceedings under 8 U.S.C.
   § 1229a(c)(7).” Lugo-Resendez v. Lynch, 831 F.3d 337, 340-41 (5th Cir. 2016)
   (footnote omitted). Regardless of whether a petitioner files a regulatory or
   statutory motion to reopen, “a motion to reopen that does not comply with
   the requirements of § 1229a(c)(7) must be construed as a regulatory motion
   to reopen-even if it is labeled as a statutory motion to reopen.” Id. at 342.
          While a regulatory motion to reopen may be filed “at any time,”
   8 C.F.R. § 1003.23(b); 8 C.F.R. § 1003.2(a), a statutory motion to reopen
   must generally be filed within 90 days of the entry of a final order of removal,
   8 U.S.C. § 1229a(c)(7)(C)(i). Because Reyes-Amaya’s motion to reopen was
   not filed within 90 days of his order of removal and because he does not argue
   that he is entitled to equitable tolling, it must be deemed a regulatory motion




                                          2
Case: 21-60105     Document: 00516426629          Page: 3   Date Filed: 08/10/2022




                                   No. 21-60105


   to reopen which we lack jurisdiction to address. See Lugo-Resendez, 831 F.3d
   at 342-44.
         Based upon the foregoing, the petition for review is DISMISSED,
   the Government’s motion to dismiss is GRANTED, and Reyes-Amaya’s
   motion for abeyance is DENIED.




                                        3